Citation Nr: 0601719	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-29 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado
 

THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1986 until June 
2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Denver, 
Colorado.

In addition to an increased rating claim for hypertension, 
the veteran had also perfected an appeal on the issue of 
entitlement to service connection for bilateral hearing loss.  
However, in a communication dated in July 2005, the veteran 
withdrew his hearing loss claim.  


FINDINGS OF FACT

1.  The competent evidence of record establishes that the 
veteran controls his service-connected hypertension through 
continuous medication.  

2.  The veteran's diastolic pressure is and has been 
predominantly below 100 and the systolic pressure is and has 
been predominantly below 160.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA's Office of the General Counsel (hereinafter referred 
to as "GC") has held that, when a claim of service connection 
is granted and the veteran submits a notice of disagreement 
as to the disability evaluation assigned, notice under 
38 U.S.C.A. § 5103(a) is not required as to the claim raised 
in the notice of disagreement, provided that appropriate VCAA 
notice was provided as to the initial claim that was the 
subject of the grant.  See VAOPGCPREC 8-2003 (December 22, 
2003).  Instead, it was concluded that the RO's only 
obligation under such circumstances is to develop or review 
the claim and, if the disagreement remains unresolved, to 
issue a statement of the case. 

In the present case, VAOPGCPREC 8-2003 applies.  Thus, as 
long as adequate notice was provided as to the underlying 
service connection claim, then no further notice is required 
as to the "downstream issue" increased rating claim.  

Here, VA satisfied its duty to notify with respect to the 
underlying service connection claim by means of a December 
2001 letter from the agency of original jurisdiction (AOJ) to 
the appellant that was issued prior to the initial AOJ 
decision.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
September 2003 Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such request 
for information.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession. 

Based on the foregoing, then, appropriate notice was provided 
as to the underlying service connection claim and as such no 
additional notice is necessary with regard to the 
"downstream issue" increased rating claim.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at a September 2005 
hearing before the undersigned.  The Board has reviewed such 
statements and concludes that he has not identified further 
evidence not already of record, either in writing or during 
the hearing presentation before the Board.  The Board has 
also reviewed the medical records for references to 
additional pertinent reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required.  Essentially, 
all available evidence that could substantiate the claim 
appears to have been obtained and consideration of the claim 
on the merits is appropriate.  

Legal criteria

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  An appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
or varying ratings where warranted during the initial 
evaluation period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Analysis

The veteran is presently assigned a noncompensable rating for 
hypertension pursuant to Diagnostic Code 7101 in the rating 
schedule.  Under that code section, a 10 percent disability 
evaluation applies where the evidence shows that diastolic 
pressure is predominantly 100 or more, or; systolic pressure 
is predominantly 160 or more, or; 10 percent is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2005).  

As set forth under Note (1) to Diagnostic Code 7101, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm. 

The Board has reviewed the record and finds that the evidence 
does not support a compensable evaluation for the veteran's 
service-connected hypertension.  The reasons and bases for 
this conclusion will be discussed below.

The evidence does establish continuous use of medication to 
control the veteran's hypertension as the veteran has 
testified.  Indeed, the January 2002 VA examination report 
indicated that the veteran had been started on Inderol, which 
he took twice daily.  Subsequent VA outpatient records 
continue to show that the veteran was taking medication for 
his high blood pressure.  For example, an October 2002 letter 
written by N. J. M., MD., indicated daily use of Tiazac.  
Furthermore, VA clinical records dated in November 2002, 
March 2003, August 2003 and December 2004 noted the use of 
Diltiazem daily for blood pressure control.  The January 2005 
VA examination report again noted that the veteran was 
regulating his hypertension with daily doses of Diltiazem.  
Finally, at the veteran's September 2005 hearing, he stated 
that he had not been off medication for his hypertension 
since 2002.  (Transcript "T," at 8.)  He added that, 
according to his doctors, he would have to take such 
medication for the rest of his life.

Despite the evidence of continuous use of  medication for 
hypertension, the evidence must also demonstrate diastolic 
pressure of predominantly 100 or more.  Here, the veteran's 
diastolic pressure was stable at 80 in three separate 
readings upon VA examination in January 2002.  Furthermore, 
an October 2002 letter written by Dr. N. J. M. noted a 
diastolic pressure of 90.  Moreover, VA outpatient treatment 
records dated from 2002 to 2005 consistently reveal the 
veteran's diastolic pressure to be no higher than 90.  
Finally, upon VA examination in January 2005, the veteran's 
diastolic pressure was 84 on three readings.

The only blood pressure readings of record showing diastolic 
pressure of 100 or greater occurred in October 2002, in a 
Civil Service medical evaluation.  However, a majority of the 
time throughout the entire rating period the disability 
picture was characterized by diastolic pressure predominantly 
less than 100.  As such, the veteran's continuous use of 
medication, standing alone, cannot serve as a basis for an 
increased rating here.  The Board acknowledges the veteran's 
September 2005 hearing testimony, to the effect that if he 
neglected to take his medication he could suffer a heart 
attack or more serious complication.  (T. at 4.)  
Nonetheless, the rating criteria are clearly established and 
require at least historical elevation of blood pressure in 
excess of those readings recorded in the veteran's case or 
now controlled by the medication.  

More specifically, as to the provision in Diagnostic Code 
7101 that would also enable a higher rating if the evidence 
showed that the veteran's systolic pressure was predominantly 
160 or more, the record does not show such elevation of blood 
pressure.  To the contrary, upon VA examination in January 
2002, the veteran's systolic pressure was stable at 130 in 
three separate readings.  Furthermore, an October 2002 letter 
written by Dr. N. J. M. noted a systolic pressure of 140.  
Additionally, the Civil Service physical examination in 
October 2002 showed systolic pressure of no higher than 156 
on three readings.  Also, VA outpatient treatment records 
dated from 2002 to 2005 consistently reveal the veteran's 
diastolic pressure to be no higher than 152, and it was 
frequently lower than 140.  Finally, upon VA examination in 
January 2005, the veteran's systolic pressure was no higher 
than 132 on three readings.  

Based on the record of blood pressure readings, as discussed, 
the weight of the evidence throughout the entire rating 
period shows a disability picture characterized by systolic 
pressure predominantly less than 160.  Indeed, it does not 
appear that any blood pressure readings of record show 
systolic readings consistent with a compensable evaluation.  
As such, compensation cannot be awarded here on the elevated 
systolic readings.   Again, the Board acknowledges the 
veteran's September 2005 hearing testimony and again 
recognizes that high blood pressure, especially uncontrolled 
hypertension, is a serious health hazard.  However, based on 
the rating criteria and their application in this case, the 
requirements for at least the minimum compensable rating have 
not been met or approximated at any time during the initial 
rating period.  Thus, the benefit-of-the-doubt rule is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).The Board has also 
considered whether any alternate Diagnostic Codes might 
afford an increased rating.  However, no other Code sections 
are relevant here.  

Finally, although the veteran testified in September 2005 
that his service-connected hypertension disability affected 
his ability to work, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards would be impracticable.  At the September 
2005 hearing he stated that he was employed as a teacher's 
aid for special needs students in a public school.  (T. at 9-
10.)  Hence, assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2005) is not warranted.  The 
evaluation of disabilities for VA purposes, however, is 
intended to adapt to changing medical conditions over time.  
The veteran is free to apply to the RO to reopen his claim 
for compensation at any time should his disability picture 
change.  


ORDER

An initial compensable evaluation for hypertension is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


